

117 HR 2771 IH: Strengthening America’s Families Act of 2021
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2771IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Ms. DeLauro (for herself, Mrs. Hayes, Mr. Cooper, Ms. Norton, Mr. Suozzi, Mr. Rutherford, and Mr. San Nicolas) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to improve the health and well-being of maltreated infants and toddlers through the implementation of infant-toddler court teams within States, and for other purposes.1.Short titleThis Act may be cited as the Strengthening America’s Families Act of 2021.2.Infant-toddler court teams for children experiencing or at risk of maltreatmentPart Q of title III of the Public Health Service Act (42 U.S.C. 280h et seq.) is amended by adding at the end the following:330Z–3.Infant-toddler court teams for children experiencing or at risk of maltreatment(a)Continuation and expansion of Infant-Toddler Court Program(1)Continuation and expansion of programThe Secretary, acting through the Administrator of the Health Resources and Services Administration—(A)shall continue in effect the Infant-Toddler Court Program; and(B)may, beginning with fiscal year 2022, carry out such program on a national basis.(2)Infant-Toddler Court Program definedFor purposes of paragraph (1), the term Infant-Toddler Court Program refers to the program carried out pursuant to section 501(a)(2) of the Social Security Act that is designed—(A)to support research-based infant-toddler court teams for purposes of changing child welfare practices to improve well-being for infants, toddlers, and their families, including efforts to build on, and continue the work of, sites established through the Quality Improvement Center for Research-Based Infant-Toddler Court Teams initiative funded by the Administration for Children and Families; and(B)to provide training and technical assistance in support of infant-toddler court teams’ efforts across the United States.(b)Grants to States for implementation of infant-Toddler court teams(1)In generalThe Secretary of Health and Human Services, acting through the Administrator of the Health Resources and Services Administration, may make grants to States for purposes of seeding the establishment of, or stabilizing and enhancing existing, infant-toddler court teams for children experiencing or at risk of maltreatment.(2)Use of fundsA State receiving a grant under this subsection may only use funds received through the grant to—(A)designate a State lead agency as a focal point for statewide planning administration and coordination—(i)to identify sites and leadership for, and establish, enhance, or stabilize, local community infant-toddler court teams; and(ii)to promote collaboration among State and local systems that address the needs of—(I)infants and toddlers and their families within the child welfare system; and(II)individuals in need of preventive family strengthening services to facilitate the provision of local services;(B)provide funding to the sites identified under subparagraph (A)(i) to establish, enhance, or stabilize local community infant-toddler court teams that meet the criteria specified in paragraph (8); and(C)ensure that local community court team projects—(i)provide for improved communication and coordination among the courts, child welfare agencies, and related child-serving organizations—(I)to share information and expedite appropriate high-quality services for young children and their families in the child welfare system; and(II)to prevent recurrence of maltreatment, promote timely permanency, and provide a community structure to help prevent entry into the child welfare system;(ii)protect young children in the child welfare system and at risk of entering the child welfare system from further maltreatment and developmental harm and address the damage already done; and(iii)identify and address the structural issues in the child welfare system that are harmful to infants and toddler development and impede the ability to strengthen and stabilize families.(3)Term of grantA grant under this subsection shall be for a term of not less than 3 years and may be renewed for a single term not to exceed 8 years.(4)Application process(A)In generalA State seeking a grant under this subsection shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including—(i)the information specified in paragraph (5); and(ii)a plan for the establishment or enhancement and ongoing support of local community infant-toddler court teams in the State.(B)Lead State agencyThe Governor of a State submitting an application under subparagraph (A) shall designate an appropriate State lead agency, such as the State Court Improvement Program or the State agency that administers child welfare services, with the ability to carry out the activities specified in paragraph (2).(5)Application contentsThe information specified in this paragraph is—(A)a description of how the State lead agency designated pursuant to paragraph (4)(B) will implement infant-toddler court team projects that meet the criteria specified in paragraph (2)(C) and the communities in which local community infant-toddler court teams will be established, enhanced, or stabilized;(B)an assurance that the State lead agency will consult with representatives of State agencies providing services to infants, toddlers, and families, the State and local judiciary, and local communities and stakeholders, to develop a comprehensive plan for implementing infant-toddler court teams in the State, that includes a plan for determining how the court team structure and approach will inform and support building a family strengthening continuum, which may include using the infant-toddler court team structure in implementing prevention and family services and programs under section 471(e) of the Social Security Act (42 U.S.C. 671(e)); and(C)a certification that any infant-toddler court team established, enhanced, or implemented using funds received through the grant meet the criteria specified in paragraph (8).(6)Continuum requirementsThe continuum referred to in paragraph (5)(B) shall—(A)seek to ensure that children and their families, particularly families with histories of trauma and adversity, receive effective, timely services that strengthen protective factors;(B)begin as early as possible before families encounter the child welfare system—(i)to provide comprehensive supportive community services to families with very young children in need of such services; and(ii)to emphasize the social determinants of health to strengthen families and prevent abuse and neglect;(C)for young children with substantiated cases of maltreatment, including those whose families have been placed in an alternative or differential response program, include a comprehensive approach to stabilizing and strengthening families and preventing children from being placed in foster care that provides services and supports focused on in-home parent education and specialized programs that address the risk factors for removal of infants and toddlers from the home; and(D)use the community structure combined with the judicial oversight within the infant-toddler court team to improve outcomes for infants and toddlers who have been placed in foster care and their families through working with communities to ensure that—(i)parents receive intensive services and supports, including mental health and substance use disorder treatment, to increase the likelihood of reunification; and (ii)young children receive intensive interventions that will address their developmental needs and heal the trauma of abuse, neglect, domestic violence, and separation from their caregiver and family.(7)ConditionsA State selected to receive a grant under this subsection, shall, as a condition on receipt of such grant—(A)agree to work with the National Infant-Toddler Court Team Resource Center established under subsection (c) to design or enhance and implement local infant-toddler court teams, including supporting data collection and continuous quality improvement;(B)provide information to the National Infant-Toddler Court Team Resource Center on the plan developed pursuant to paragraph (5)(B), including the development of a continuum of family strengthening services that meets the conditions specified in paragraph (6);(C)commit to building sustainability into the State lead agency function and the plan referred to in subparagraph (B); and(D)ensure that any infant-toddler court team established, enhanced, or implemented using funds received through the grant meets the criteria specified in paragraph (8). (8)Local community infant-toddler court team criteriaThe criteria specified in this paragraph with respect to a local community infant-toddler court team established, enhanced, or implemented using funds received through the grant are that the team—(A)organizes and promotes collaboration, with leadership from judges and the heads of child welfare agencies, among community stakeholders and service providers to address the needs of families with infants and toddlers, through implementing trauma-informed practices for infants and toddlers and their families in the child welfare system and for creating a community structure that can provide a continuum of services;(B)works to strengthen families to prevent foster care placement, promote timely permanency, prevent recurrence of maltreatment, and promote positive early development;(C)is coordinated through a local community coordinator;(D)is composed of community stakeholders that include legal and child welfare professionals involved with families of infants and toddlers and community service providers that—(i)have experience solving problems and filling gaps at the community systems level, including with respect to evidence-based interventions appropriate for infants and toddlers and their families;(ii)receive training on the science of early childhood development, the impact of trauma, and the implications for child welfare and family strengthening practice;(iii)work to build a community structure for strengthening families across sectors, including work support, education, health (including mental health), and social supports;(iv)undergo a period of preparation and training before taking families into the infant-toddler court program;(v)provide a team of professionals that provides support to an individual family to ensure the needs of individual children within such family and such family as a whole are met;(vi)focus on infants and toddlers under the court’s jurisdiction or under in-home supervision; and(vii)as resources and team structure permit, work with families of infants and toddlers outside the child welfare system to provide preventive services to strengthen families of young children and avoid child welfare involvement;(E)supports parents’ strengths and needs in a compassionate, respectful, holistic, and individualized way;(F)prevents children from entering and reentering the child welfare system;(G)addresses community service gaps and disparities using evidence-based strategies;(H)commits to working toward sustainability for the infant-toddler court team program;(I)removes barriers to racial equity and social justice, and prevents disparate outcomes for racial and ethnic minorities, Tribes, and lesbian, gay, bisexual, transgender, and queer individuals;(J)integrates family support services to meet family needs in a comprehensive way, including—(i)developmentally appropriate evidence-based interventions for very young children and their families, including developmental screening, early intervention services, high-quality early care and learning programs such as Early Head Start, and multigenerational mental health treatment focused on the child-caregiver relationship; and(ii)assessments of parents’ needs, including past trauma, high-quality health services, including mental health services, for parents, including prenatal and postnatal care, screening for depression, well-woman care, mental health treatment, and evidence-based substance use disorder treatment; (K)infuses a trauma-informed approach in the delivery of family support services that supports children, families, and professionals across systems of care;(L)provides for a continuum of parenting interventions and mental health and substances use prevention and treatment services consistent with paragraph (7);(M)uses continuous quality improvement practices, including collecting project data elements established by the National Infant-Toddler Court Team Resource Center under subsection (c) for case management and assessing progress; and(N)where placement of an infant or toddler in foster care is necessary, uses—(i)concurrent planning upon removal and limits the number of placements;(ii)mentoring and coparenting between birth and foster parents and kin caregivers and supports;(iii)preremoval conferences and monthly family team meetings to ensure support for family and child from the beginning as well as timely action and services to address child and family needs; and(iv)frequent, quality family time interaction or visitation in settings where families normally interact and coaches to support parent-child interactions.(c)National infant-Toddler court team resource center grant(1)Grant authorizedThe Secretary shall award to an eligible entity a grant to establish a national center to carry out the activities specified in paragraph (3) to serve as a resource for infant-toddler court teams (to be known as and referred to in this section as the National Infant-Toddler Court Team Resource Center). The term of a grant under this subsection shall be for not less than 3 years, renewable for up to 8 years.(2)Eligible entitiesAn entity is eligible to receive a grant under this subsection if the entity is a national early childhood development organization with—(A)recognized experience as a training organization in infant-toddler development, infant-early childhood mental health, and other related topics; (B)experience working in collaboration with, and providing training to, court officials, child welfare agencies, attorneys, guardians, court-appointed special advocates, and other individuals and community organizations providing services to infants and toddlers in the child welfare system, including—(i)specific expertise in educating judges, attorneys, child welfare staff, and community service providers about the impacts of child maltreatment and trauma on early development and family functioning; and(ii)experience in incorporating the expertise described in clause (i) into the court and child-family service systems to promote change in the way courts and communities address cases involving maltreated infants and toddlers and support other families with infants and toddlers in need of family strengthening services; (C)the capacity to carry out the activities of the National Infant-Toddler Court Team Resource Center; (D)a proven ability to provide training and technical assistance, collect data and support its use for continuous quality improvement and evaluation, and other tasks; and(E)a demonstrated ability to bring the collective impact of other national organizations together to address the needs of infants and toddlers that touch the child welfare system or are in need of preventive services to strengthen families and avoid the child welfare system.(3)Activities of national infant-toddler court team resource centerThe National Infant-Toddler Court Team Resource Center shall carry out the following activities:(A)Provide technical assistance to States and communities with infant-toddler court teams receiving funding under subsection (a) established through the Infant-Toddler Court Program, or through other means in building the systemic team structure to identify and address the needs of at-risk children and families before maltreatment occurs.(B)Provide technical assistance and training to States and local jurisdictions—(i)in selecting sites, coordinating systems, planning, and implementing, enhancing, or stabilizing evidence-based infant-toddler court teams, including embedding a child development approach to promote the healthy development and mitigate trauma of infants and toddlers experiencing or at risk of experiencing maltreatment and their families, so that such court teams meet the criteria specified in subsection (b)(7); and(ii)in determining how to use the court team community structure to inform and support the continuum of family strengthening services described in paragraph (6).(C)Develop materials to guide judges in the decision-making process regarding infants and toddlers, and train members of local infant-toddler court teams and others in the community regarding the appropriate care of infants and toddlers, including the importance of—(i)understanding early brain development, the impact of abuse and neglect and placement in foster care, and the need for preventing such occurrences;(ii)the social determinants of health;(iii)placement stability and caregiver continuity for very young children;(iv)supporting the parent-child relationship;(v)comprehensive services for children and parents to reduce the recurrence of abuse and neglect;(vi)comprehensive services to monitor and improve the health, development, and well-being of infants and toddlers in foster care or in in-home placements;(vii)for children placed in foster care, timely permanent placement frequent parent-child visitation, and concurrent planning; and(viii)implementing a comprehensive service delivery plan addressing the needs of children and parents at the proximate time of a child’s removal from the care of the child’s biological parents.(D)Provide information to States, communities, and courts around the United States seeking to adopt an infant-toddler court team approach grounded in the science of early childhood development, including information related to—(i)the incorporation of knowledge about infant and toddler development into the resolution of cases by judges with jurisdiction over children in foster care and by child welfare agencies overseeing children under in-home supervision; and(ii)methods to change State and local government systems to better address the needs of infants and toddlers in the child welfare system and their families.(E)Coordinate and facilitate peer learning opportunities for judges, community coordinators, and other personnel through communities of practice, learning communities, conferences, and other means.(F)Ensure local infant-toddler court teams collect and report data specified under subparagraph (H) and provide technical assistance in—(i)ensuring quality data collection and reporting; and(ii)using the data collected for case and site monitoring, to establish a continuous quality improvement process to identify areas that need strengthening, to develop a plan for such improvements, and to monitor progress.(G)Provide technical assistance to States and communities—(i)in evidence-based methods to change policies and practices to better address the needs of infants and toddlers experiencing maltreatment and their families as well as infants, toddlers, and families in need of services to strengthen families and prevent the likelihood of entry into the child welfare system; and(ii)through onsite implementation assistance to local infant-toddler court teams tailored to the needs of each unique jurisdiction, using a process of assessing and building on community strengths.(H)Define key metrics and collect data from local infant-toddler court teams related to the operation and outcomes of the projects supported by States receiving a grant under subsection (b) and other existing infant-toddler court team sites on elements that include—(i)data on child and parent demographics and relevant family history;(ii)adult health care services, including prenatal and postnatal care, depression screening, mental health services, substance use treatment, and well-woman care;(iii)child services, including mul­ti­gen­er­a­tion­al mental health treatment focused on the relationship, developmental screening, early intervention services, well-child care and medical homes, and early childhood education;(iv)family engagement activities, such as family team meetings and court hearings;(v)family well-being, including health equity and health insurance;(vi)court practices, such as frequency of hearings, family team meetings, and stakeholder meetings; and(vii)foster care practices that support development and stable relationships, including placement type, visitation frequency, and permanency outcomes and timeliness, with an emphasis on reunification.(I)Compile such data annually and report to the Secretary together with information from State planning processes reported under subsection (b)(7)(B).(J)In developing data elements under subparagraph (H), consult with the organization awarded a contract under paragraph (4).(4)EvaluationThe National Infant-Toddler Court Team Resource Center shall enter into a contract with an organization experienced in conducting a child welfare national evaluation over the course of the grant period of the effectiveness of local evidence-based infant-toddler court teams supported by States receiving a grant under subsection (b) as well as other infant-toddler court team sites that may participate in such evaluation in—(A)linking children and families to appropriate services and supports that prevent foster care placements, expedite permanency where placements occur, and strengthen families in improving family well-being and support for positive child development;(B)preventing, or reducing the recurrence of, abuse and neglect;(C)promoting access to timely, high-quality primary health care and oral health care in a medical home for children and parents;(D)promoting quality parent education, mentoring, and coaching to strengthen parenting skills;(E)promoting timely assessment, referral to, and receipt of, mental health treatment and substance use treatment for parents of infants and toddlers;(F)promoting timely permanent placements of maltreated infants and toddlers; and(G)reducing costs through system improvements.(d)DefinitionsIn this section:(1)The term child welfare system includes all services and supports provided through a State’s child welfare system.(2)The term State means each State of the United States, the District of Columbia, each territory or possession of the United States, and each federally recognized Indian Tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)). (e)Authorization of appropriations(1)In generalThere are authorized to be appropriated to carry out this section, $25,000,000 for each of fiscal years 2022, 2023, 2024, and 2025.(2)Reservation of fundsOf the amounts made available under paragraph (1) for a fiscal year, the Secretary shall reserve—(A)in the case of a fiscal year in which the amount made available under paragraph (1) does not exceed $15,000,000, not less than $5,000,000 for the National Infant-Toddler Court Team Resource Center established pursuant to subsection (c); and(B)in the case of a fiscal year in which the amount made available under paragraph (1) equals or exceeds $15,000,000 but does not exceed $25,000,000, not less than $7,000,000 for such Center..3.Reports to CongressNot later than 3 years after the date of the enactment of this Act, and not later than 5 years after such date of enactment, the Secretary shall submit to Congress a report addressing the implementation and effectiveness of the infant-toddler court teams pursuant to section 330Z–3 of the Public Health Service Act, as added by section 2, including—(1)a compilation of the data on local community infant-toddler court teams included in the annual report from the National Infant-Toddler Court Team Resource Center established pursuant to such section; and(2)interim or final results from the national evaluation of infant-toddler court teams conducted under such section.